OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs. The courts below concluded that defendant’s dwelling place, where she stayed occasionally in connection with her business activities, was not a residence for purposes of CPLR 308 (subd 2). This affirmed factual determination is beyond the scope of our review, there being evidence in the record to support it.
*629Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.